           Case 2:19-cr-01715-RB Document 23 Filed 10/24/19 Page 1 of 1



                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                       )
                                                )
                  Plaintiff,                    )
                                                ) CRIMINAL NO. 19-01715 RB
        vs.                                     )
                                                )
JAMES CHRISTOPHER BENVIE,                       )
                                                )
                  Defendant.                    )

                                   NOTICE OF UNAVAILABILITY

       The United States hereby gives notice that the undersigned counsel for the government

will be unavailable on the following dates:

              1. Undersigned counsel will be in training at the National Advocacy Center

                 December 16th through the 19th.

       Counsel for the government respectfully requests that, if possible, the Court not set any

hearings, trials or other proceedings in this matter during the aforementioned dates.

                                                             Respectfully submitted,

                                                             JOHN C. ANDERSON
                                                             United States Attorney

                                                             Electronically filed on 10/24/2019
                                                             RANDY M. CASTELLANO
                                                             Assistant United States Attorney
                                                             200 N. Church Street
I HEREBY CERTIFY that I electronically                       Las Cruces, NM 88011
filed the foregoing with the Clerk of the                    (575) 522-2304 – Tel.
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record.

/s/
RANDY M. CASTELLANO
Assistant United States Attorney
